Exhibit 10.31

THE INTERACTIVE DATA

CORPORATION SEVERANCE PLAN

FOR U.S. EMPLOYEES

(As Amended and Restated as of May 3, 2010 and

including Amendments through July 27, 2010)

Interactive Data Corporation

Bedford, MA 01730



--------------------------------------------------------------------------------

Table of Contents

 

            Page  

PREAMBLE

     1   

Article 1.

     Definitions      1   

1.01.

     Definitions      1   

1.02.

     Rules of Construction      5   

Article 2.

     Eligibility      5   

2.01.

     In General      5   

2.02.

     Qualification for Severance      5   

2.03.

     Disqualification for Severance      5   

Article 3.

     Amount of Severance      6   

3.01.

     Severance Pay Formula      6   

3.02.

     Minimum and Maximum Severance Pay      6   

3.03.

     Change of Control Severence Bonus Pay      6   

Article 4.

     Other Benefits      6   

4.01.

     Benefit Continuation      6   

4.02.

     Outplacement      7   

4.03.

     Paid Time Off      7   

4.04.

     Equity Awards      7   

Article 5.

     Payments      7   

5.01.

     In General      7   

5.02.

     Effect of Rehire      8   

5.03.

     Adjustment of Severance      8   

5.04.

     Death of Eligible Employee      8   

5.05.

     Whereabouts of Eligible Employees and Beneficiaries      8   

5.06.

     Waiver and Release      8   

Article 6.

     Funding      9   

Article 7.

     Amendments and Termination      9   

7.01.

     Amendment and Termination      9   

7.02.

     Distribution upon Termination of the Plan      9   

Article 8.

     Plan Administration      9   

8.01.

     Plan Interpretation      9   

8.02.

     Delegation      9   

Article 9.

     Benefit Claims and Appeals      10   

9.01.

     Claims      10   

9.02.

     Review of Claims      10   

 

i



--------------------------------------------------------------------------------

Article 10.

     Miscellaneous      11   

10.01.

     ERISA Plan      11   

10.02.

     Limitation of Rights      11   

10.03.

     Veterans’ Reemployment Rights      12   

10.04.

     Facility of Payment      12   

10.05.

     Directions, Notices and Disclosure      12   

10.06.

     No Implied Employment Contract      12   

10.07.

     Benefits Not Assignable      12   

10.08.

     Section 409A of the Code      13   

10.09.

     Governing Law      13   

ADMINISTRATIVE AND ERISA INFORMATION

     14   

 

ii



--------------------------------------------------------------------------------

PREAMBLE

The purpose of this Interactive Data Corporation Severance Plan for U.S.
Employees (the “Plan”) is to provide certain benefits in the event of the
termination of employment of Eligible Employees (as defined below) of
Interactive Data Corporation (the “Company”). The Company believes that whenever
possible Eligible Employees should have temporary income to help minimize the
financial stress associated with job loss. Therefore, the Plan provides
severance pay to Eligible Employees to help them bridge the time until they
secure new employment. The Plan is for the exclusive benefit of Eligible
Employees.

The effective date of this amendment and restatement of the Plan is May 3, 2010.

Article 1. Definitions

1.01. Definitions. Wherever used herein, the following terms have the meanings
set forth below, unless a different meaning is clearly required by the context:

(a) “Administrator” means the person who holds the position of Vice President of
Human Resources of the Company or his or her designee.

(b) “Base Salary” means an Eligible Employee’s annual base salary (or hourly
wages on an annualized basis based on a normal basic work schedule) as in effect
immediately prior to the Severance Date, or if the Severance Date occurs during
the Change of Control Period, it shall be the greater of the Eligible Employee’s
annual base salary (or hourly wages on an annualized basis based on a normal
basic work schedule) as in effect immediately prior to either the occurrence of
the Change of Control or such Eligible Employee’s Severance Date.

(c) “Beneficiary” means the person or persons designated by an Eligible
Employee, or who are identified by the Plan if the Eligible Employee fails to
designate or improperly designates such person or persons, who will receive the
Eligible Employee’s benefits in the event of the Eligible Employee’s death.

(d) “Board” means the board of directors of the Company.

(e) “Cause” means an Employee’s (i) material breach of any term of any agreement
with the Company or its subsidiaries, including, without limitation, any
violation of confidentiality and/or non-competition agreements, (ii) material
breach of any term of any written policy Company or its subsidiaries, including,
without limitation, the Company’s Code of Business Conduct and Ethics, and the
Company’s Pricing and Reference Data subsidiary Code of Conduct, (iii) any
violation conviction for any act of fraud, theft, criminal dishonesty or any
felony, (iv) engagement in illegal conduct, gross misconduct, or act involving
moral turpitude which is materially and demonstrably injurious to the Company or
its subsidiaries; or (v) willful failure (other than any such failure resulting
from incapacity due to physical or mental illness), which failure is not cured
within 30 days of written notice to the Employee from the Company, to perform
his or her reasonably assigned material responsibilities to the Company or its
subsidiaries. For purposes of subsection (v), no act or failure to act by the
Employee shall be considered “willful” unless it is done, or omitted to be done,
in bad faith and without reasonable belief that the Employee’s action or
omission was in the best interests of the Company or its subsidiaries.

 

1



--------------------------------------------------------------------------------

(f) “Change of Control” means the occurrence of any of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or any successor provisions thereto) of beneficial ownership (as
defined in Rule 13d-3 of the Exchange Act or any successor provision thereto),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding voting
securities; provided however, that for purposes of this subsection (i), the
following acquisitions shall be disregarded: (A) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (B) any acquisition by a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, or (C) any
acquisition by Pearson plc or any of its subsidiaries (“Pearson”);

(ii) the consummation of a merger, consolidation, or reorganization of the
Company with or involving any other entity or the sale or other disposition of
all or substantially all of the Company’s assets (any of these events being a
“Business Combination”), unless, immediately following such Business
Combination, at least one of the following conditions is satisfied: (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding voting securities of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, at least 50% of
the combined voting power of the voting securities of the resulting or acquiring
entity in such Business Combination (which shall include, without limitation, a
corporation which as a result of such Business Combination owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring entity is referred to herein as the
“Surviving Entity”) in substantially the same proportions as their ownership of
the outstanding voting securities of the Company immediately prior to such
Business Combination, or (B) Pearson beneficially owns, directly or indirectly,
50% or more of the combined voting power of the then-outstanding voting
securities of the Surviving Entity; or

(iii) the stockholders of the Company approve a plan of complete liquidation of
the Company.

(g) “Change of Control Period” means the 12 month period beginning on the date
of a Change of Control.

(h) “Change of Control Termination” has the meaning set forth in Article 3.03.

(i) “Claimant” has the meaning set forth in Article 9.01.

(j) “Claims Reviewer” means the person who holds the position of Chief Executive
Officer of the Company or his or her designee.

 

2



--------------------------------------------------------------------------------

(k) “Code” means the Internal Revenue Code of 1986, as from time to time
amended, and the applicable rules and regulations thereunder.

(l) “Code Section 162(m) Covered Employee” means, for any year, those employees
who are “covered employees” under Section 162(m)(3) of the Code for such year.

(m) “Company” means Interactive Data Corporation and any successor thereto.

(n) “Effective Date” means May 3, 2010.

(o) “Eligible Employee” means any Employee of the Company or any of its
subsidiaries immediately prior to the Severance Date who is (i) a United States
regular full-time or part-time Employee or (ii) a United States Employee who is
on a Company authorized absence. The previous sentence notwithstanding, Eligible
Employee shall not include: (i) (A) any individual who is party to a contract or
other agreement with the Company or any of its subsidiaries that sets forth his
status as an independent contractor unless such contract or agreement explicitly
states such individual is eligible for severance benefits under the Plan,
(B) any Employee who is a party to a contract or other agreement with the
Company or any of its subsidiaries that provides for severance benefits from the
Company or any of its subsidiaries or (C) any individual who is not otherwise
classified by the Company or any of its subsidiaries as an Employee, even if
such individual is later adjudicated to be a common law employee; and (ii) any
Employee of the Company or any of its subsidiaries included in a unit of
Employees covered by a collective bargaining agreement unless such collective
bargaining agreement provides that such Employees shall be eligible to
participate in the Plan.

(p) “Employee” means any person who is a common law employee of the Company or
any of its subsidiaries.

(q) “ERISA” means the Employee Retirement Income Security Act of 1974, as from
time to time amended, and the applicable rules and regulations thereunder.

(r) “Hour of Service” means: (i) each hour for which an Employee is directly or
indirectly paid, or entitled to payment, for the performance of duties for the
Company or any of its subsidiaries and (ii) each hour for which an Employee is
directly or indirectly paid, or entitled to payment, by the Company or any of
its subsidiaries on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity, disability, layoff, jury duty,
military duty, or leave of absence; provided that such payment was not for the
purpose of reimbursing the Employee for medically related expenses, or was made
or due under a plan maintained solely for the purpose of complying with
applicable worker’s compensation, unemployment compensation or disability
insurance law. Notwithstanding the foregoing to the contrary, an Hour of Service
shall not include any hour for which back pay, irrespective of mitigation of
damages, has been either awarded or agreed to be paid by the Company or any of
its subsidiaries.

(s) “Paid Time Off” has the meaning set forth in Article 4.03.

 

3



--------------------------------------------------------------------------------

(t) “Plan” means The Interactive Data Corporation Severance Plan for U.S.
Employees, as set forth in this document and all subsequent amendments thereto.

(u) “Plan Year” means the 12-consecutive-month period ending on December 31st of
each year.

(v) “Prorated Performance Bonus” has the meaning set forth in Article 3.03.

(w) “Prorated Target Bonus” has the meaning set forth in Article 3.03.

(x) “Reemployment Commencement Date” means the date on which an Employee who
terminates employment with the Company or any of its subsidiaries first performs
an Hour of Service following such termination of employment.

(y) “Separation from Service” shall have the meaning set forth in
Section 409A(a)(2)(A)(i) of the Code and shall be determined under the default
provisions included in the regulations issued under Section 409A of the Code.

(z) “Service” means employment by the Company or any of its subsidiaries. At the
Company’s discretion, Service may be deemed to include employment with any
predecessor employer that was acquired by or merged into the Company.

(aa) “Severance Date” means the date on which an Employee’s employment with the
Company or any of its subsidiaries is terminated.

(bb) “Severance Period” means a period of weeks or months beginning immediately
following an Eligible Employee’s Severance Date and with a duration equal to the
number of weeks and months used to calculate the Eligible Employee’s Severance
Pay.

(cc) “Severance Pay” has the meaning set forth in Article 3.01.

(dd) “Target Bonus Amount” means an amount equal to the product of an Eligible
Employee’s Target Bonus Percentage and his Base Salary, provided that if an
Eligible Employee instead is entitled to receive a specified amount that is
payable if the Company and the Eligible Employee achieved the targeted level of
performance, then the Target Bonus Amount shall such specified amount.

(ee) “Target Bonus Percentage” means the percentage, if any, of an Eligible
Employee’s Base Salary that would be payable under any annual bonus plan of the
Company if the Company and the Eligible Employee achieved the targeted level of
performance, as in effect immediately prior to either the occurrence of a Change
of Control or such Eligible Employee’s Severance Date, whichever is greater.

(ff) “Waiver and Release” has the meaning set forth in Article 5.06.

(gg) A “Week of Salary” shall be equal to the quotient obtained by dividing Base
Salary by 52.

 

4



--------------------------------------------------------------------------------

(hh) “Year of Service” means each completed twelve-month period of continuous
unbroken Service ending on an Eligible Employee’s Severance Date; provided,
however, that if an Eligible Employee incurs a Reemployment Commencement Date,
credit shall be given such Eligible Employee for Service earned prior to his
termination of employment.

1.02. Rules of Construction. The use of the masculine gender herein shall be
deemed to encompass the feminine and the use of the singular form of a word
shall be deemed to encompass the plural form, unless the context requires
otherwise. Unless otherwise noted, references to articles refer to articles of
the Plan.

Article 2. Eligibility

2.01. In General. An Employee is eligible to participate in the Plan if,
immediately before his Severance Date, such Employee is an Eligible Employee.

2.02. Qualification for Severance Benefits. An Eligible Employee qualifies for
severance benefits under the Plan if the Eligible Employee’s employment is
involuntarily and permanently terminated by the Company or its subsidiaries. An
Eligible Employee who is on a Company-authorized leave of absence on the date
the Eligible Employee’s employment is terminated shall be eligible for severance
benefits as of the date such leave of absence ends. An Eligible Employee whose
position is relocated beyond reasonable commuting distance may be eligible for
severance, provided that the Eligible Employee remains employed until the
position at the current location is eliminated. If any amounts or benefits due
under this Plan constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, payment of such amounts or benefits shall
not occur until the Eligible Employee incurs a Separation from Service.

2.03. Disqualification for Severance. An Eligible Employee is not entitled to
receive severance benefits under the Plan if the Company determines, in its sole
discretion, any of the following conditions apply:

(a) The Company terminates the employment of the Eligible Employee for poor job
performance, provided that this Article 2.03(a) shall not apply with respect to
a termination that occurs during the Change of Control Period;

(b) The Company terminates the employment of the Eligible Employee for Cause;

(c) The employment of an Eligible Employee is terminated due to the Eligible
Employee’s retirement, resignation (except in connection with a relocation as
described in Article 2.02), death or disability; or

(d) In the event of a sale of substantially all of the assets of the Company or
a sale of a business unit, division, operation, department or subsidiary of the
Company, the Eligible Employee is offered employment with the acquirer (other
than employment in connection with a relocation as described in Article 2.02);
provided however, that for purposes of determining the Eligible Employee’s
entitlement to severance under the Plan, employment by, or termination of
employment with, the acquirer or its affiliates during the Change of Control
Period shall be treated as employment by, and termination of employment with,
the Company (and accordingly,

 

5



--------------------------------------------------------------------------------

a termination of the Eligible Employee’s employment by the acquirer or its
affiliates during the Change of Control Period would entitle the Eligible
Employee to severance under the Plan if the Eligible Employee otherwise
qualifies under this Article 2).

Article 3. Amount of Severance

3.01. Severance Pay Formula. Subject to Article 3.02, if an Eligible Employee
qualifies for severance under Article 2, such Eligible Employee shall be
entitled to receive a severance payment in an amount equal to two Weeks of
Salary for each Year of Service, prorated for any partial Year of Service at the
rate of 0.0833 of a Year of Service per each completed month of Service during
the applicable Plan Year, payable in accordance with Article 5 (“Severance
Pay”). To be eligible for credit for the final month of Service, the Eligible
Employee must be at work on the last business day of such month.

3.02. Minimum and Maximum Severance Pay. The minimum amount of Severance Pay an
Eligible Employee who earns less than $100,000 in Base Salary is entitled to
receive is thirteen (13) Weeks of Salary. The minimum amount of Severance Pay an
Eligible Employee who earns $100,000 or more in Base Salary is entitled to
receive is eighteen (18) Weeks of Salary plus an additional Week of Salary for
each additional $5,000 in Base Salary above $100,000, up to twenty-eight
(28) Weeks of Salary, except that the Chief Executive Officer of the Company may
in his discretion provide more than twenty-eight (28) Weeks of Salary as the
minimum to any Eligible Employee that earns $150,000 or more in Base Salary. The
maximum amount of Severance Pay an Eligible Employee is entitled to receive is
fifty-two (52) Weeks of Salary.

3.03. Prorated Bonus. In addition to Severance Pay, if an Eligible Employee is
eligible to receive severance benefits under Article 2.02 on account of a
termination of employment that occurs both during the Change of Control Period
and during the last six months of the Plan Year (a “Change of Control
Termination”), the Eligible Employee will also be eligible to receive a prorated
annual bonus equal to the product of (a) the Target Bonus Amount, and (b) a
fraction, the numerator of which is the number of days the Eligible Employee was
employed by the Company during the Plan Year and the denominator of which is 365
(the “Prorated Target Bonus”). Notwithstanding the foregoing, with respect to
any Code Section 162(m) Covered Employee, in the event that the Change of
Control Termination occurs in the year following the year of the Change of
Control, the Code Section 162(m) Covered Employee will instead be eligible to
receive a prorated annual bonus equal to the product of (a) the performance
bonus to which the Eligible Employee would have been entitled to had he remained
employed by the Company until the date on which the bonus is normally paid
multiplied by (b) a fraction, the numerator of which is the number of days the
Eligible Employee was employed by the Company during the Plan Year and the
denominator of which is 365 (the “Prorated Performance Bonus”).

Article 4. Other Benefits

4.01. Benefit Continuation. The Company shall provide an Eligible Employee who
is eligible for Severance Pay under Article 3.01 with continuation of the
medical and dental benefits for the Severance Period at the then prevailing
employee contribution rate and at the

 

6



--------------------------------------------------------------------------------

same coverage level, as in effect as of the Severance Date; provided, however,
that any medical or dental benefit otherwise receivable by an Eligible Employee
hereunder shall be reduced to the extent that the Eligible Employee becomes
covered under a group health or dental care plan providing comparable benefits.
All employee payments for such benefits during the Severance Period shall be in
post-tax dollars. It will be the responsibility of the Eligible Employee to
submit all employee payments for benefits directly the Company on a monthly
basis (in advance) for as long as the Eligible Employee is participating in the
benefit plans or through the end of their Severance Period, whichever is
shorter. In the event such payments are not timely submitted to the Company, the
Company reserves the right to terminate any associated benefits. After the end
of the Severance Period, an Eligible Employee may elect to extend such
participation in the Company’s group health and/or dental care plans at his or
her own cost to the extent permitted under the terms of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as from time to time amended (“COBRA”) and
Section 4980B of Code; provided that the COBRA eligibility period with respect
to an Eligible Employee shall run concurrently with the Severance Period. In no
event shall an Eligible Employee receive reimbursement for medical or dental
expenses incurred after the end of the period during which he was entitled to
COBRA continuation coverage if he had elected such coverage and paid the
applicable premiums. The availability and terms governing all other benefits
during or after the Severance Period will be determined pursuant to the terms of
the applicable benefit plans and policies, as may be in effect on the Severance
Date.

4.02. Outplacement. In addition to the severance payments and benefits an
Eligible Employee may be entitled to under the Plan, the Company may, at its
sole discretion, provide the Eligible Employee with outplacement services on
such terms and conditions as may be determined by the Company from time to time.
Such outplacement services must be commenced no later than the last day of the
fourth month following the Eligible Employee’s Severance Date and completed no
later than the first anniversary of the Eligible Employee’s Severance Date.

4.03. Paid Time Off. Employees, whether or not Eligible Employees, will receive
a payment within 30 days of the Employee’s Severance Date for any accrued and
unused paid time off (“Paid Time Off”) in accordance with the Company’s Paid
Time Off policy in effect on the Severance Date. Any used Paid Time Off that had
not accrued as of the Severance Date shall result in a deduction in an amount
equal to such overuse from the employee’s final paycheck. Paid Time Off accruals
will cease as of the Employee’s Severance Date.

4.04. Equity Awards. Any equity based compensation held by an employee at the
time of his or her termination of employment will be governed in accordance with
the applicable equity plan rules and terms of the applicable grant or award
certificates.

Article 5. Payments

5.01. In General. Assuming all applicable conditions are met under the Plan
(including, but not limited to, the execution of a Waiver and Release as defined
in Article 5.06), the Severance Pay and the Prorated Target Bonus shall be paid
in a lump sum as soon as practicable after the date the Waiver and Release
becomes irrevocable, and the Prorated Performance Bonus, if applicable, shall be
paid on the later of the date the Severance Pay is paid,

 

7



--------------------------------------------------------------------------------

or the date on which the Company otherwise pays bonuses in respect of the
applicable fiscal year to its active employees. Notwithstanding the foregoing,
assuming all applicable conditions are met under the Plan (including, but not
limited to, the execution of a Waiver and Release as defined in Article 5.06),
the Severance Pay and the Prorated Target Bonus, and, if applicable, the
Prorated Performance Bonus, shall be paid no later than March 15 of the year
following the year in which the Severance Date occurs.

5.02. Effect of Rehire. If an Eligible Employee incurs a Reemployment
Commencement Date during the Severance Period, such Eligible Employee will be
required to repay to the Company an amount equal to the excess of (i) Severance
Pay over (ii) the amount of Severance Pay corresponding to the number of weeks
that he was not employed by the Company.

5.03. Adjustment of Severance. To the extent that a federal, state or local law
may require the Company to make a payment to an Eligible Employee or require a
payment in lieu of notice (including, but not limited to, a payment under the
Worker Adjustment and Retraining Notification Act or any similar state law)
because of that Eligible Employee’s termination of employment, any severance
payable under the Plan shall be reduced by the amount of the statutorily
required payment.

5.04. Death of Eligible Employee. If an otherwise Eligible Employee dies after
his Severance Date before or while receiving severance benefits under the Plan,
the Eligible Employee’s Beneficiary shall receive a distribution of the Eligible
Employee’s severance benefit beginning as soon as reasonably practicable. If the
applicable Eligible Employee has not designated a Beneficiary, payment of the
Eligible Employee’s benefit shall be the Eligible Employee’s estate.

5.05. Whereabouts of Eligible Employees and Beneficiaries. Each Eligible
Employee shall at all times be responsible for informing the Administrator of
the whereabouts of the Eligible Employee and his or her Beneficiary. The
Administrator shall be entitled to rely on the latest written statement received
from the Eligible Employee as to such addresses. If the Administrator is unable
after reasonable efforts to locate an Eligible Employee or Beneficiary who is
entitled to a benefit under the Plan, the benefit otherwise payable to such
Eligible Employee or Beneficiary shall be forfeited.

5.06. Waiver and Release. As a condition to receiving the Severance Pay, the
Prorated Target Bonus or Prorated Performance Bonus or any other benefits
pursuant to the Plan (other than pursuant to Article 4.03), an Eligible Employee
must timely execute a waiver and release of claims in the form approved by the
Administrator from time to time (a “Waiver and Release”). If the Waiver and
Release is not executed by the Eligible Employee within the time period
prescribed in the form of Waiver and Release (which shall in no event extend
beyond the 60th day following the Severance Date), or is executed but is revoked
by the Eligible Employee within the time period set forth in the Waiver and
Release (which shall in no event extend beyond the 10th day following the
Eligible Employee’s execution of the Waiver and Release), the Eligible Employee
will not be entitled to any severance payment or benefits under the Plan.

 

8



--------------------------------------------------------------------------------

Article 6. Funding

The Plan is intended to constitute an “unfunded” compensation arrangement. With
respect to any severance or other benefits made available under the Plan not yet
paid or made available to an Eligible Employee, nothing contained herein shall
give any such Eligible Employee any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Board of Directors
of the Company may authorize the creation of trusts or other arrangements to
meet the obligations created under the Plan to deliver payments in lieu of or
with respect to amounts payable hereunder; provided, however, that the existence
of such trusts or other arrangements is consistent with the unfunded status of
the Plan.

Article 7. Amendments and Termination

7.01. Amendment and Termination. The Company shall have the right, in the
Company’s discretion, to adopt, amend or terminate the Plan at any time with or
without notice to, or the consent of, any Eligible Employee, including the
authority to amend the Plan without the consent of an Eligible Employee to the
extent the Company deems necessary or desirable to ensure that any benefits
hereunder are not subject to interest and penalties under Section 409A of the
Code or any similar law or regulation. The Plan shall terminate on such date as
the Company so determines. No amendment of the Plan shall be effective unless
approved by the Company. Notwithstanding the foregoing, on and following the
date of a Change of Control, the Plan shall not be terminated or amended in any
manner that would be reasonably likely to have an adverse impact on any Eligible
Employee whose employment terminates during the Change of Control Period.

7.02. Distribution upon Termination of the Plan. Upon termination of the Plan,
no further rights to severance shall accrue with respect to any Eligible
Employee. An Eligible Employee who has incurred a Severance Date prior to the
date of termination of the Plan shall be paid the Eligible Employee’s severance
in accordance with Articles 3 and 5.

Article 8. Plan Administration

8.01. Plan Interpretation. The Plan shall be interpreted, administered and
operated by the Administrator, who shall have complete authority, in the
Administrator’s sole discretion subject to the express provisions of the Plan,
to interpret the Plan, to prescribe, amend and rescind Company policies, rules
and regulations relating to the Plan, to make all other legal and factual
determinations necessary or advisable for the administration of the Plan. The
Administrator may delegate any of the Administrator’s duties hereunder to such
person or persons from time to time as the Administrator may designate. All
questions of any nature whatsoever arising in connection with the interpretation
of the Plan or its administration or operation shall be submitted to and settled
and determined by the Administrator in an equitable and fair manner in
accordance with the procedure for claims and appeals described in Article 9. Any
such settlement and determination shall be final and conclusive, and shall bind
and may be relied upon by the Company, each of the Eligible Employees and all
other parties in interest.

8.02. Delegation. The Administrator is empowered, on behalf of the Plan, to
engage accountants, legal counsel and such other third party personnel as the
Administrator

 

9



--------------------------------------------------------------------------------

reasonably deems necessary or advisable to assist the Administrator in the
performance of the Administrator’s duties under the Plan. The functions of any
such persons engaged by the Administrator shall be limited to the specified
services and duties for which they are engaged, and such persons shall have no
other duties, obligations or responsibilities under the Plan. Such persons shall
exercise no discretionary authority or control respecting the management of the
Plan. All reasonable expenses thereof shall be borne by the Company.

Article 9. Benefit Claims and Appeals

9.01. Claims. If an Eligible Employee, the Eligible Employee’s Beneficiary or
authorized representative (collectively, the “Claimant”) disputes the amount of,
or any entitlement to, any benefits payable hereunder or the method of payment,
the Claimant may file a claim in writing with the Administrator for the benefits
to which the Claimant believes the Claimant is entitled, setting forth the
reason for the claim. The Administrator shall consider and make a decision with
respect to the claim within 90 days of receipt of such claim, unless special
circumstances require an extension of time up to an additional 90 days. In such
case, the Administrator shall notify the Claimant in writing prior to expiration
of the original 90-day period of the special circumstances and the need for an
extension.

The Administrator shall inform the Claimant in writing or electronically of the
Administrator’s decision with respect to the claim. Upon denial of a claim for
benefits, the Administrator shall give to the Claimant (i) a written or
electronic notice setting forth the specific reason or reasons for the denial of
the claim, including references to the applicable provisions of the Plan,
(ii) if appropriate, a description of any additional material or information
necessary to perfect such claim along with an explanation of why such material
or information is necessary, and (iii) information as to the procedure to be
followed for review of the claim by the Claims Reviewer, including the time
limits, and the Claimant’s right to commence a civil action under ERISA.

9.02. Review of Claims. Any Claimant whose claim is denied by the Administrator
may request that the Claims Reviewer review the Administrator’s decision by
filing a written request with the Claims Reviewer for such review within 60 days
after the claim is denied. The written request must set forth (i) all of the
grounds upon which the request for review is based and any facts in support
thereof and (ii) any issues or comments that the Claimant deems pertinent to the
appeal. The review of the denial will not afford deference to the initial denial
and will take into account all comments, documents, records and other
information submitted by the Claimant, without regard to whether such
information was previously submitted or relied upon in the initial
determination. In connection with that review, the Claimant will be provided, on
request, and without charge, reasonable access to, and copies of, all documents,
records and information relevant to the claim.

The Claims Reviewer will review all submitted appeals and act upon each one
within 60 days after receipt of the request for review, unless special
circumstances require an extension of time up to an additional 60 days. In such
case, the Administrator will notify the Claimant in writing or electronically
prior to expiration of the original 60-day period of the special circumstances
and the need for an extension. The Claims Reviewer will make a full and fair
review of each such application and any written materials submitted by the
Claimant in

 

10



--------------------------------------------------------------------------------

connection therewith and may require the Claimant to submit such additional
facts, documents or other evidence as the Claims Reviewer, in the Claims
Reviewer’s sole discretion, deems necessary or advisable in making such a
review. The Claims Reviewer is empowered, on behalf of the Plan, to engage any
third party resource the Claims Reviewer reasonably deems necessary or advisable
to assist the Claims reviewer in the performance of the Claims Reviewer’s duties
under the Plan. The functions of any such persons engaged by the Claim’s
reviewer shall be limited to the specified services and duties for which they
are engaged, and such persons shall have no other duties, obligations or
responsibilities under the Plan. Such persons shall exercise no discretionary
authority or control respecting the management of the Plan. All reasonable
expenses thereof shall be borne by the Company.

On the basis of such review, the Claims Reviewer will make an independent
determination of the Claimant’s eligibility for severance. The decision of the
Claims Reviewer will be provided to the Claimant in writing or electronically
and will include the reasons for an adverse determination, specific references
to Plan provisions on which the decision is based, a statement that the Claimant
is entitled to receive, free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim, and a statement
of the Claimant’s right to bring an action under ERISA.

The Claims Reviewer’s decision on claims shall be final, binding and conclusive
on all interested persons, provided that a Claimant may have additional remedies
under the law. Under the terms of the Plan, a Claimant may not initiate a legal
or equitable action for benefits that he or she may be entitled under the Plan
unless the Claimant seeks review of the Claimant’s claim as described above and
receives written notification that the claim upon review has been denied. If a
Claimant seeks judicial review of any adverse benefit determination, the
Claimant must file a civil action within one year of the date all administrative
remedies are exhausted or be forever barred from commencing such action.

Article 10. Miscellaneous

10.01. ERISA Plan. It is the intent of the Company that the Plan constitutes an
“employee welfare benefit plan” within the meaning of Section 3(1) of ERISA, and
complies with the applicable requirements of ERISA.

10.02. Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the creation of any fund or account, nor the payment of
any benefits, shall be construed as giving to any Eligible Employee or other
person any legal or equitable right against the Company or Administrator, except
as provided herein; and in no event shall the terms of employment or service of
any Eligible Employee be modified or in any way affected hereby. It is a
condition of the Plan, and each Eligible Employee expressly agrees by the
Eligible Employee’s participation herein, that severance benefits provided by
the Plan are not insured or guaranteed under Title IV of ERISA because the
insurance provisions under ERISA are not applicable to this particular Plan.
Eligible Employees will only be entitled to the severance benefits based upon
the provisions of the Plan. If any provision of the Plan contravenes any
regulations or guidance promulgated under Section 409A of the Code or could
cause any payment to be subject to taxes, interest or penalties under
Section 409A of the Code, the Company may, in its sole discretion, modify the
Plan to (a) comply with, or avoid being subject

 

11



--------------------------------------------------------------------------------

to, Section 409A of the Code, (b) avoid the imposition of taxes, interest and
penalties under Section 409A of the Code, and/or (c) maintain, to the maximum
extent practicable, the original intent of the applicable provision without
violating the provisions of Section 409A of the Code. The Company is not
obligated to modify the Plan. Neither the Company, the Administrator nor the
Claims Reviewer makes any representation, warranty or guarantee that any
payments made under the Plan will be exempt from interest and penalties under
Section 409A of the Code.

10.03. Veterans’ Reemployment Rights. Notwithstanding any other provision of the
Plan to the contrary, benefits and service credit with respect to qualified
military service shall be provided in accordance with Section 414(u) of the
Code.

10.04. Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling the recipients affairs by reason of illness, infirmity or other
incapacity, the Administrator may disburse such payments to a person or
institution designated by a court which has jurisdiction over such recipient or
a person or institution otherwise having the legal authority under state law for
the care and control of such recipient. The receipt by such person or
institution of any such payments shall be complete acquittance therefore, and
any such payment to the extent thereof, shall discharge the liability of the
Company for the payment of severance benefits hereunder to such recipient.

10.05. Directions, Notices and Disclosure. Any notice or other communication in
connection with this Plan shall be deemed delivered in writing if addressed as
provided below and if either actually delivered at said address or, in the case
of a letter, three business days shall have elapsed after the same shall have
been deposited in the United States mails, first-class postage prepaid and
registered or certified (i) if to the Company or Administrator, to it at the
address set forth herein, (ii) if to the Eligible Employee, at his or her last
known address based on the records of the Company, or (iii) in each case, at
such other address as the addressee shall have specified by written notice
delivered in accordance with the foregoing to the addressor’s then effective
notice address. Any direction, notice or other communication provided to the
Company or the Administrator by another party which is stipulated to be in
written form under the provisions of the Plan may also be provided in any medium
which is permitted under applicable law or regulation. Any written communication
or disclosure to Eligible Employees required under the provisions of this Plan
may be provided in any other medium (electronic, telephone or otherwise) that is
permitted under applicable law or regulation.

10.06. No Implied Employment Contract. The Plan shall not be deemed to give any
person (whether or not an Eligible Employee) any right to be retained in the
employ of the Company and its subsidiaries, nor any right to interfere with the
right of the Company and its subsidiaries to discharge any employee (whether or
not an Eligible Employee) at any time and for any reason, which right is hereby
reserved.

10.07. Benefits Not Assignable. Except as otherwise provided herein or by law,
no right or interest of any Eligible Employee under the Plan shall be assignable
or transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Eligible Employee under the
Plan shall be liable for, or subject to, any obligation or liability of such
Eligible Employee.

 

12



--------------------------------------------------------------------------------

10.08. Section 409A of the Code. Notwithstanding the other provisions hereof,
this Plan is intended to comply with the requirements of Section 409A of the
Code. Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Section 409A of the Code and if
necessary, any such provision shall be deemed amended to comply with
Section 409A of the Code and the regulations thereunder. Further, for purposes
of the limitations on nonqualified deferred compensation under Section 409A of
the Code, each payment of compensation under this Plan shall be treated as a
separate payment of compensation. Any amounts payable solely on account of an
involuntary separation from service of the Participant within the meaning of
Section 409A of the Code shall be excludible from the requirements of
Section 409A of the Code, as short-term deferral amounts to the maximum possible
extent.

10.09. Governing Law. The Plan shall be construed, administered and enforced
according to ERISA, and to the extent not preempted thereby, the laws of the
Commonwealth of Massachusetts (without regard to conflicts or choice of law
provisions).

 

13



--------------------------------------------------------------------------------

ADMINISTRATIVE AND ERISA INFORMATION

Administrative Facts

The following are administrative facts regarding the Plan and are provided to
you in accordance with ERISA.

 

Name of Plan:    The Interactive Data Corporation Severance Plan for U.S.
Employees

Name and Address of Plan

Sponsor:

  

Interactive Data Corporation

32 Crosby Drive

Bedford, MA 01730

Employer Identification

Number:

   13-3668771 Plan Number:    501 Type of Plan:    Employee Welfare Severance
Plan Plan Year:    The Plan Year is the 12-month period ending on the last day
of December.

Source of Contributions to

the Plan:

   Employer payments from corporate assets

Administrator and Business

Address:

   The Administrator is the Vice President of Human Resources or his or her
designee.   

Interactive Data Corporation

32 Crosby Drive

Bedford, MA 01730

781-687-8500

Claims Reviewer and

Business Address:

  

The Claims reviewer is the Chief Executive Officer or his or her designee.

  

Interactive Data Corporation

32 Crosby Drive

Bedford, MA 01730

781-687-8500

Agent for Service of Legal

Process:

   Legal process may be served on the Administrator at the above address, with a
copy to the General Counsel at the same address. Effective Date    The Plan was
effective as of January 1, 2004 and has been restated in this Plan document as
of May 3, 2010.

 

14



--------------------------------------------------------------------------------

Notice of Rights Under ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

 

  •  

Examine, without charge, at the office of the Administrator, and at other
specified locations, such as work sites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series) filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration.

 

  •  

Obtain, upon written request to the Administrator, copies of documents governing
the operation of the Plan, including copies of the latest annual report (Form
5500 Series) filed, if applicable, and an updated Summary Plan Description. The
Administrator may assess a reasonable charge for copies of these documents.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants. No one,
including the Company or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining benefits to
which you are entitled under the Plan, or from exercising your rights under
ERISA.

Enforce Your Rights

If your claim for severance is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules. Under ERISA, there are steps that you can take to enforce the above
rights. For instance, if you request a copy of the Plan documents or the latest
annual report (Form 5500 Series) from the Plan and do not receive them within
thirty (30) days, you may file suit in a federal court. In such a case, a court
may require the Administrator to provide the requested materials and pay you up
to $110 a day until you receive them, unless the materials were not sent because
of reasons beyond the control of the Administrator. If you have a claim for
benefits that is denied or ignored, in whole or in part, you may file suit in a
state or federal court. In addition, if you disagree with the Administrator’s
decision or lack thereof concerning the qualified status of a domestic relations
order or a medical child support order, you may file suit in federal court.

If it should happen that Plan fiduciaries misuse the Plan’s money or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide which party will be responsible for paying court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds your claim is frivolous.

 

15



--------------------------------------------------------------------------------

Assistance With Your Questions

If you have any questions about your Plan, you should contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
or if you need assistance in obtaining documents from the Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. Additional information may also be obtained from its Web
Site at http://www.dol.gov/ebsa. You may also obtain certain publications about
your rights and responsibilities under ERISA by calling the publications hotline
of the Employee Benefits Security Administration.

 

16